Exhibit 10.2

 

AMENDMENT NO. 1 TO PLEDGE AGREEMENT

THIS AMENDMENT NO. 1 TO PLEDGE AGREEMENT (“Amendment No. 1”) dated as of
November 21, 2006 is by and among FIRST COMMUNITY BANCORP, a corporation formed
under the laws of the State of California (the “Pledgor”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Pledgee”), for the
benefit of Pledgee, and it amends and supplements that certain Pledge Agreement,
dated as of August 3, 2006 (as amended to date, and as it may be further
amended, restated or  otherwise modified from time to time, the “Pledge
Agreement”), by and between Pledgor and Pledgee.

RECITAL

The parties desire to amend and supplement the Pledge Agreement as provided
below.

AGREEMENTS

In consideration of the Recital, the promises and agreements set forth in the
Pledge Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.             Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Pledge Agreement.  All
references to the Pledge Agreement contained in the Credit Agreement, the Note,
the other Credit Documents and the other agreements, documents and instruments
referred to in the Credit Agreement shall, upon fulfillment of the conditions
specified in section 3 below, mean the Pledge Agreement as amended by this
Amendment No. 1.

2.             Amendment.  The defined term “Pledged Shares” in section 1 of the
Pledge Agreement is amended by deleting “Pacific Western National Bank” therein
and inserting “Pacific Western Bank” in its place.

3.             Effectiveness of the Amendment.  This Amendment No. 1 shall
become effective upon execution and delivery hereof by the parties.

4.             Limited Waiver.  Notwithstanding anything contained in the Pledge
Agreement to the contrary, Pledgee consents to (a) the conversion of Pacific
Western Bank from a nationally chartered bank to a California state chartered
bank under the name of “Pacific Western Bank”, (b) the withdrawal (and filing of
notice with the Federal Reserve Bank of San Francisco) by Pacific Western Bank
from the Federal Reserve System and becoming a “nonmember” bank, (c) the
acquisition by Pledgor of Community Bancorp, (d) the merger of Community
National Bank into First National Bank, and (e) the merger of First National
Bank into Pacific Western Bank.  Pledgor agrees that except as set forth in the
previous sentence, nothing contained herein shall be construed by Pledgor as a
waiver by Pledgee of Pledgor’s compliance with each representation, warranty or
covenant contained in the Pledge Agreement and that no waiver of any provision
of the Pledge Agreement by Pledgee has occurred.  Pledgor further agrees that,
except as set forth in


--------------------------------------------------------------------------------




 

the first sentence of this Section 4, nothing contained herein shall impair the
right of Pledgor to require strict performance by Pledgee of the Pledge
Agreement.

5.             Representations and Warranties.  Pledgor represents and warrants
to Pledgee that:

(a)           The execution and delivery of this Amendment No. 1 (a) is within
its corporate powers, (b) has been duly authorized by all proper corporate
action, (c) has received any and all necessary governmental approvals; and (d)
does not and will not contravene or conflict with any provision of law or
charter or by-laws of Pledgor or any agreement affecting Pledgor or its
property.  This Amendment No. 1 when executed and delivered will be, legal,
valid and binding obligations of Pledgor, enforceable against Pledgor in
accordance with its terms.

(b)           The representations and warranties contained in the Pledge
Agreement are correct and complete as of the date of this Amendment No. 1, and
no condition or event exists or act has occurred that, with or without the
giving of notice or the passage of time, would constitute an Default under the
Pledge Agreement.

6.             Miscellaneous.

(a)           Expenses and Fees. Pledgor agrees to pay on demand all
out-of-pocket costs and expenses paid or incurred by Pledgee in connection with
the negotiation, preparation, execution and delivery of this Amendment No. 1,
and all amendments, forms, certificates agreements, documents and instruments
related hereto and thereto, including the reasonable fees and expenses of
Pledgor’s counsel.

(b)           Amendments and Waivers.  This Amendment No. 1 may not be changed
or amended orally, and no waiver hereunder may be oral, but any change or
amendment hereto or any waiver hereunder must be in writing and signed by the
party or parties against whom such change, amendment or waiver is sought to be
enforced.

(c)           Headings.  The headings in this Amendment No. 1 are intended
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Amendment No. 1.

(d)           Affirmation.  Each party hereto affirms and acknowledges that the
Credit Agreement as amended by this Amendment No. 1 remains in full force and
effect in accordance with its terms.

(e)           Counterparts.  This Amendment No. 1 may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.

[remainder of page intentionally left blank; signature page follows]

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Pledge Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

FIRST COMMUNITY BANCORP

 

 

 

 

 

By:

/s/ Victor R. Santoro

 

 

 

Victor R. Santoro, Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

Address for notices:

 

 

 

 

10250 Constellation Blvd., Suite 1640

 

Los Angeles, CA 90067

 

Attention: Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Jon B. Beggs

 

 

 

Jon B. Beggs, Vice President

 

 

 

Address:

777 East Wisconsin Avenue

 

 

Milwaukee, WI 53202

 

Attention:

Jon B. Beggs, Vice President

 

 

 

Signature Page to Amendment No. 1 to Pledge Agreement


--------------------------------------------------------------------------------